Title: Abigail Adams to Thomas Boylston Adams, 1 May 1798
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            my dear son
            Philadelphia May 1. 1798
          
          I promised My dear Thomas to write to him by the May packet. on Fryday Evening at the drawing Room the British Minister informed me that he would take charge of any Letters I might have to Send. I wrote to your Brother by the April Packet, since which there has been a continuation, and increase of that American Spirit which I informd him was rising into activity. I have sent to your Brother, by way of England and Hamburghs Coppies of the dispatches and instructions, both which Mr Thornton secretary to Mr Liston, has promised to deliver to Mr King, as I do not now know of a private Hand. I shall not venture News papers by this Conveyance on account of their postage.
          The effect produced upon the minds of the people by the publication of the dispatches, is wonderfull, considering What a blind attachment they had towards France. previous to their publication, meetings were held in many Towns, in different states of the union petitioning Congress not to permit the merchants to Arm their vessels, and in general, not to take any active measures against France, but since they have been made acquainted with the views, and designs of France towards us, no less than 5 different addresses from this City and its Subbubs have been presented to the President within these ten days, one from the Merchants insurers & underwriters with 5000 Names one from the Major Alderman and common counsel of the city, one from the Nothern Liberties, and one from southwark and one from the Young Men of the city. York Town & Lancaster have follow’d. I have been more particular in enumerating these, because You well know, this city has been the Center of Jacobinism and foreign Faction. I may add to these in the order in which they have come Addresses from New York the Jersies

Baltimore, George Town, Alexandria and Boston. all of the addresses express their firm determination to write in such measures as shall be demed proper for the safety Security and independance of the Country, and expressive of an intire Satisfaction with the Executive in his endeavours to effect a reconciliation with France.
          The Theatre you know; has been call’d the pulse of the people. if so the pulse of ours precedes a fever. it has been customary to play and sing French songs and Airs. Ci era and other songs have been countananced at all the Theatres, untill since the dispatches from France have been made publick, the first attempt afterwards was hist, and the Presidents March call’d for. the Mussicians not regarding the call, were driven off. the managers apologized and said, “they had not any words to the tune.[”] one of the Actors applied to a Gentleman to write him a National song suited to the Tune. the song inclosed is the first production of his pen in the Poetic line, and tho not perfect, being suited to the spirit of the times has had great effect. I had a curiosity to witness the first effect of it. it was not then made publick, but the unbounded applause with with it was received fully manifested the temper of the times, and such was the enthusiasm, that the last time of singing it, (for it was four times enchord,) the whole Audience rose and joind in the Chorus. It has several times Since been sung, and with redoubled Applause I relate these circumstances, as it must be pleasing to you to learn that the spirit of the Fathers, still lives in their Son’s—and tho from the Love of Peace, they have borne with unequal’d patience, bordering even to submission, the injuries, and injustice of Nations who stile themselves our Friend’s, Yet they have now arrived to such indignities, as to call upon every American to resist and repell them, and to shew them, that we did not break from the shackles of our Parent, to become slaves of our sister, a venal depraved corrupt and proffligate wretch, who has rejected our proferd terms of reconciliation, and calls for bribes. I see no prospect of a Continuence of Peace, and we must prepare for the event with firmness and with resolution. Congress are proceeding to raise a Provisional Army, to raise a Navy Sufficient to protect our Commerce and to fortify our harbours. a New department is instituted, and a Minister of Marine will in a few days be appointed. our merchantmen are Arming and we shall soon put on the appearence of defence
          Yesterday a Letter was received from our Envoys of Feb’ry 6th they had then made to the Minister a long Memorial if it did not receive any notice within a given time, they were determined to call for their

pasports. I wish we could for a certainty, learn that they were safe out of the Fiery Furnace.
          I thank you my dear Thomas for your Letter of December; you mention only the sickness of your sister, tho your Brother writes that you had yourself been very ill. I fear you have a constitution too much like your Mothers, who has all her life been subject to inflamitory diseases, and who this very Winter was seizd with a soar throat much like what your Brother describes yours to be. I have been better in Health this winter than usual
          I have the pleasure to inform you, and I bless God for it, that your Father is Supported according to the Exigencys of the times, and tho the song says, the “Rock on which the storm will beat” Supported by the Justice of the Cause, and the Integrity of his own mind, he will not despond;—
          I received a Letter from Mrs Johnson this week She appears to me to be home sick. I wish she could have come this way. I think she would have been more satisfied. it requires Some time to live in a Country, in order to be reconciled to it and old England possesses so many conveniencies of a domestic kind and house keeping is such a science there, to what it is here, where you can organize your Household, with due subordination that I do not at all wonder a Lady feels discontented when she sits down in this Country with the domesticks which are to be had here.
          My old steward the Faithfull Brisler his wife and Children live with me here. You know his valuable qualities. I could not live here without him, and I have much comfort and satisfaction with my domesticks. I hope Tilly still adheres to you, and proves the Faithfull domestick you at first found him.
          Present me affectionatly to your Brother and sister. I shall not write to him by this conveyance. the last Letter received from him is the 30 Jan’ry to Your Father— It is thought Gov’r Jay is Reelected, by a very Great Majority—
          I am my dear son / most / affectionatly Your / Mother—
        